Statement by the President
Ladies and gentlemen, following Hungary's ratification of the Treaty of Lisbon, Slovenia and Malta ratified the Treaty yesterday.
(Applause)
The Slovenian Parliament voted by a large majority for ratification. The Maltese Parliament, for its part, unanimously approved the Treaty. This is an important political signal whereby Member States have shown clearly that they want the ratification process to proceed rapidly so that the Treaty can enter into force as planned on 1 January 2009.
I congratulate Slovenia and Malta on this landmark decision.
(Applause)
For domestic reasons, as you know, the Slovakian Parliament decided yesterday to postpone its vote until a later date. I appeal to all political leaders in Slovakia to fulfil their great political responsibility.